Citation Nr: 1119773	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease with history of anterior cruciate ligament tear.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1993 and from June 1998 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The service-connected left knee degenerative joint disease with history of anterior cruciate ligament tear is manifested by complaints of pain, locking, swelling, and weakness.  The objective evidence of range of motion, at its worst, was zero to 105 degrees and full extension.  There is no clinical evidence of ankylosis, instability, subluxation, symptomatic cartilage, tibia or fibula impairment or genu recurvatum.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative joint disease with history of anterior cruciate ligament tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A.            § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for left knee degenerative joint disease with history of anterior cruciate ligament tear.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim.  The VA treatment records and service treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  In addition, the Veteran was afforded VA examinations in March 2008, April 2009, and July 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they were predicated on reviews of the claims file and all pertinent evidence of record as well as on physical examinations, and provide medical information needed to address the rating criteria relevant to this case.  The Board recognizes the Veteran's complaints that his April 2009 examination was inadequate.  Specifically, in the August 2009 addendum to the VA Form 9, the Veteran stated that his range of motion in his knee was not what the examination report stated it to be.  During the examination, the Veteran stated that the examiner was very rude and that she pushed on his knee instead of letting the Veteran move it to the furthest extent possible.  The manipulation changed the character of the measurements themselves and caused additional pain to the knee.  He said that he was not impressed with the quality of the examination, as the examiner manipulated his knee in a way that would not happen outside of her office.  He explained that she manipulated what he said and turned much of it around to present him in a negative light.  However, in reviewing the examination report, the Board finds nothing to indicate that the examinations were cursory or that the examiner did not give adequate attention to the Veteran's complaints or provided history.  The examiner provided the necessary information, including range of motion findings, to evaluate the Veteran's disability in accordance with the pertinent rating criteria.  See generally Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).  However, due to the Veteran's complaints, the Veteran was afforded a new VA examination in July 2010.  The Veteran has not alleged any inadequacies with respect to the July 2010 VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

The Veteran is currently assigned an initial disability rating of 10 percent under Diagnostic Code 5003.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected disability does not warrant an initial disability rating in excess of 10 percent.  

The Veteran contends that his service-connected left knee disability warrants a higher disability rating.  In the August 2008 notice of disagreement, the Veteran stated that he works in a factory and that he sometimes works the assembly line, does maintenance, and janitorial duties.  He stated that he spends the entire day on his feet.  As a result, he experiences throbbing pains in his knee, particularly in the mornings.  There are certain jobs that he has to perform standing in one position for a few hours at a time.  He explained that trying to walk after standing results in locking of his knee.  He stated that he was not able to run or jog and that there was constant swelling and numbness on the outside of his knee.  In the August 2009 addendum to the VA Form 9, the Veteran stated that his pain was aggravated by his job as a factory worker and that he had to avoid walking after standing still for long periods, running, jogging and biking.  He explained that his knee aches even when he is on steady ground such as concrete.  He stated that his knee does lock intermittently.  He said that he does not have swelling, laxity or tenderness on a constant basis but that they appeared intermittently.  

The service treatment records show that the Veteran sustained an injury to the left knee in 2003 while playing basketball.  The February 2004 treatment record reveals an assessment of left anterior cruciate ligament rupture, possible medial and lateral medial and lateral meniscus tear.  The Veteran underwent left knee ACL repair in 2004.  In 2007, the Veteran continued to complain of left knee pain.  The records show that the Veteran's knee was tender to palpation, exhibited a positive McMurray's sign, with rocking.  

The Veteran underwent a general medical examination in March 2008.  The Veteran reported that he injured his knee in 2003 while playing basketball.  He stated that he had ACL repair in 2004 and then reinjured his knee in 2006.  He had an MRI done and it was noted that the Veteran had early arthritis medial compartment and mild chondromalacia of left patella.  He noted that on uneven ground, he has some ache, but no swelling or fluid.  He did not have locking or giving way.  The knee hurts some with running, but he could walk normally for long distance and stand for one to three hours.  On examination, there was no joint swelling, effusion, tenderness, or laxity.  There was no joint prosthesis and no joint ankylosis.  There were no other objective joint abnormalities.  The examiner noted that the Veteran had successful left knee surgery.  There was no laxity and no effusion.  There was a normal joint line with no bounce or apprehension test.  The Veteran had range of motion from 0 to 130 degrees with no deluca.  The examiner listed a diagnosis of left knee early degenerative joint disease.  There were no significant effects on occupation and no effects on usual daily activities.  

The September 2008 VA treatment record shows that the Veteran complained of left knee swelling and pain.  On physical examination, there was no swelling on inspection except a vertical old healing scar in midline with no warmth or tenderness to palpation and no gross limitation in range of motion.  The Veteran exhibited a normal gait without the use of an assistive device.  

The September 2008 x-ray report shows an impression of s/p ACL repair surgery with intact hardware.  There was no evidence of an acute fracture or dislocation.  

The Veteran was afforded a VA examination in April 2009.  With respect to the left knee, the Veteran reported no deformity, no giving way, no instability, no pain, no stiffness, no weakness, no incoordination, no decreased speed of joint motion, no episodes of dislocation or subluxation, no locking episodes, no effusion, and no symptoms of inflammation.  There were no flare-ups of joint disease.  The Veteran reported that he was able to stand for 15 to 20 minutes and there was no limitation to walking.  On physical examination, the Veteran had an antalgic gait.  On examination of the left knee, there was no crepitation, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, and no abnormal tendons or bursae.  The examiner noted that the Veteran had minimal left knee degenerative joint disease.  The Veteran exhibited flexion from 0 to 120 degrees and the left extension was normal at 0 degrees.  There were no additional limitations after three repetitions of range of motion and there was no objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The examiner noted that the Veteran was currently working in a cheese factory and that he lost 5 days due to his right knee. 

The Veteran was afforded a VA examination in July 2010.  The Veteran stated that he initially injured his knee playing basketball and tore his left ACL.  He stated that his pain had been worse and there was a mild dull ache below his knee cap which was present most of the time, and a severe shooting pain in the lateral aspect of knee lasting 1 to 2 seconds four or five times per day.  The shooting pain was unrelated to any movement or known cause, but tended to occur more in evening if he had been standing a lot during the day.  The aching pain was worse with his current job which required walking and cleaning floors.  Stiffness developed with prolonged sitting and may take some manipulation to free up joint to normal function.  The Veteran reported no deformity of the knee, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  The Veteran did state that he experienced pain, stiffness, and weakness.  There were no constitutional symptoms of arthritis.  The Veteran stated that he had three incapacitating episodes of arthritis three times per year with a duration of days.  There were no limitations on standing and no limitation to walking.  On physical examination, the Veteran exhibited a normal gait.  There was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was crepitus, clicks or snaps, grinding, and patellar abnormality on examination.  There was subpatellar tenderness and pain with patellar grind and tenderness to patellar ligament at attachment to tibial tuberosity.  There was no instability and no bumps consistent with Osgood-Schlatter's disease.  There was no mass behind the knee.  There was no meniscus abnormality.  There was a visible and palpable screw in the medial condyle of tibia.  There was an oval scar 1.0 by 1.5 cm. over lateral epicondyle of femur; linear scar 1.0 by 14 cm. midline over knee joint.  Both surgical scars are uncomplicated, non-tender, but slightly darker than the surrounding skin.  There was no tenderness laterally where the "shooting pain" was located.  There was no joint ankylosis.  The Veteran exhibited flexion to 110 degrees with extension to 0 degrees.  On trials two and three, the Veteran lost 5 degrees of flexion with flexion to 105 degrees.  The examiner noted that there was no significant additional limitation of motion with repetition.  The Veteran was diagnosed with degenerative joint disease, left knee, s/p ACL repair and tendinitis left patellar ligament.  

As noted above, the Veteran is service-connected for left knee degenerative joint disease with history of anterior cruciate ligament tear, which is rated under Diagnostic Code 5003.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 or 5261.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  The evidence shows that although the Veteran has limitation of motion of the left knee, the Veteran's flexion and extension would be rated as noncompensable under Diagnostic Codes 5260 and 5261.  The Veteran's flexion, at its worst, was 105 degrees, which does not warrant a noncompensable disability rating under 5260.  The medical evidence also consistently shows that the Veteran has full extension of the left knee, which does not warrant a noncompensable disability rating under 5261.  Therefore, a higher disability rating is not warranted.

Turning to the appropriate Diagnostic Codes applicable to knee disabilities, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, or genu recurvatum to warrant higher disability ratings under 5256, 5258, 5259, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, and 5263.

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under the rating criteria pertaining to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and a 40 percent rating is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  While the Board acknowledges that the Veteran has a visible screw in his tibia due to surgery, there is no evidence of malunion of the tibia.  The x-ray report shows that the hardware is secure.  Thus, the Veteran's disability is not entitled to a higher disability rating under Diagnostic Code 5262.  

The Board notes that the Veteran has complained of giving way of his left knee.  Diagnostic Code 5257 provides compensable ratings based on "slight," "moderate" and "severe" lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  However, this has not been shown by the objective medical evidence of record.  Although there was a positive McMurray's test during the Veteran's period of service, the post-service medical evidence, including three VA examinations, are absent for any clinical findings of instability.  Thus, the Veteran's disability does not warrant a separate rating under Diagnostic Code 5257.

The Board has also considered whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage . . in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  In reviewing the record, the Board finds that a higher disability rating is not warranted on the basis of functional loss.  The Veteran is currently assigned an initial disability rating of 10 percent under Diagnostic Code 5003 because he does not meet the criteria for a noncompensable or compensable disability rating under the diagnostic codes related to limitation of motion.  The Veteran is assigned a disability rating of 10 percent due to his limitation of motion with pain.  The Board observes the Veteran's complaints of locking, and weakness, however, the VA examination reports do not reveal any significant loss of range of motion on repetitive motion.  The Board finds that the evidence does not rise to the level of degree to warrant a 20 percent disability rating.  In fact, the Board finds that the Veteran's complaints of pain and functional loss have been taken into account in the currently assigned 10 percent disability rating .  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent under Deluca, supra.  

The Board acknowledges the Veteran's statements regarding the severity of his knee pain, swelling, and locking to include aggravation by his job.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Board acknowledges the Veteran's complaints of pain, locking, giving way, and swelling, there is no competent medical evidence of record showing that the Veteran has met the rating criteria for a higher disability rating for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  The Board finds that the objective medical evidence of record, consisting of the VA treatment records and VA examination reports are more persuasive with respect to whether the Veteran's left knee disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's left knee.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Based on the above, the Board finds that an initial increased disability rating is not warranted at any time during the pertinent appeal period.  Therefore, staged ratings for the Veteran's service-connected disability are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for left knee degenerative joint disease with history of anterior cruciate ligament tear.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected knee disability is not inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disabilities or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Board recognizes the Veteran's contentions that working as a factory worker aggravates his knee pain.  That a knee disability might limit one's ability to work in a position requiring prolonged standing or walking is a predictable consequence of such a disability and is therefore anticipated by the rating schedule.  See VAOPGCPREC 6-96.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease with history of anterior cruciate ligament tear is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


